DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US. Pub. NO. 2015/0235237 A1; hereinafter “Shaw”) in view of Nguyen et al. (US. Pub. No. 2017/0308757 A1; hereinafter “Nguyen”)

Regarding claim 1, Shaw teaches a system, comprising: 
a first image sensor operable to capture a stream of images of a first field of view (see Shaw, fig. 3B, camera 322, fig. 4, camera 410); 
a wireless signal sensor operable to detect wireless signals emitted from at least one wireless device within an area comprising at least the first field of view (see Shaw, fig. 27, AP 2710, 2725, tag 2720, para. [0187]); and 
a processing system operable to: 
process the stream of images and detect a plurality of objects within the first field of view (see Shaw, fig. 4, subject ID unit 450, para. [0107]); 
generate a plurality of object tracks, each object track representative of a movement of a detected object within the first field of view (see Shaw, fig. 4, 425a-c, para. [0096]); 
process the detected wireless signals, including tracking the wireless signal characteristic (see Shaw, fig. 27, beacons 2725, location tracking 2735, para. [0187]); and 
match one of the plurality of object tracks with a detected wireless device based on a fit between the at least one of the object tracks and wireless tracks(see Shaw, fig. 36, track comparison and tagging 3615, para. [0234]).
Shaw is silent to teaching that wherein matching the wireless tracks with the video tracks comprising 
predict, for at least one of the plurality of object tracks, a wireless signal characteristic of a predicted wireless device following the at least one of the object tracks; 

In the same field of endeavor, Nguyen teaches a system configured to predict, for at least one of the plurality of object tracks, a wireless signal characteristic of a predicted wireless device following the at least one of the object tracks (see Nguyen, fig. 5, 532, fig. 10, motion-based feature prediction, para. [0050-1]); 
wherein the video tracks are represented by the predicted wireless signal characteristic (see Nguyen, para. [0039], inferred RF motion features).
Therefore, it would have been obvious to one of ordinary skill in the art to com Shaw with the teaching of Nguyen in order to improve location estimates based on both RF and video (see Nguyen, para. [0004-5]). 

Regarding claim 2, the combination of Shaw and Nguyen teaches the system of claim 1 further comprising a second image sensor operable to capture images of a second field of view, wherein the processing system is further operable to process the captured images to form a 3D image (see Shaw, fig. 4, cameras 410a-b; Nguyen, para. [0037]).

Regarding claim 3, the combination of Shaw and Nguyen teaches the system of claim 1 wherein the processing system is further operative to determine a physical location of the detected object based on an object location in the captured images (see Shaw, fig. 6, 640).

Regarding claim 4, the combination of Shaw and Nguyen teaches the system of claim 1, wherein the wireless signal sensor is a Bluetooth Low Energy protocol sensor and the wireless signals are Bluetooth Low Energy protocol signals (see Shaw, para. [0062]).

claim 5, the combination of Shaw and Nguyen teaches the system of claim 1, wherein the processing system is further operable to calculate a score representing a level of fit between the predicted wireless characteristic and the tracked wireless characteristic, and wherein the at least one wireless device is associated with an object track if the score is greater than a predetermined threshold value (see Shaw, para. [0154]).

Regarding claim 13, Shaw teaches a method comprising: 
capturing images, using a first image sensor, of a first field of view (see Shaw, fig. 3B, camera 322, fig. 4, camera 410); 
receiving, using a wireless signal sensor, wireless signals emitted from one or more wireless devices within an area comprising at least the first field of view (see Shaw, fig. 27, AP 2710, 2725, tag 2720, para. [0187]); and
 processing the captured images and wireless signals to identify and classify objects in the first field of view, the processing comprising: 
detecting in the captured images an object within the first field of view (see Shaw, fig. 4, subject ID unit 450, para. [0107]); 
generating an object track representative of a movement of the object within the first field of view  (see Shaw, fig. 4, 425a-c, para. [0096]); 
tracking the wireless signal characteristic in the received wireless signals  (see Shaw, fig. 27, beacons 2725, location tracking 2735, para. [0187]); and 
matching the object track with a detected wireless device based on a fit between the video object tracks and the tracked wireless signal characteristic (see Shaw, fig. 36, track comparison and tagging 3615, para. [0234]).

wherein the video tracks are represented by the predicted wireless signal (see Nguyen, para. [0039], inferred RF motion features).
Therefore, it would have been obvious to one of ordinary skill in the art to com Shaw with the teaching of Nguyen in order to improve location estimates based on both RF and video (see Nguyen, para. [0004-5]). 

Regarding claims 14, 15, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3 and 5, respectively.

Regarding claim 19, the combination of Shaw and Nguyen teaches the method of claim 13, wherein the wireless device is a wireless employee tag and the object is a person, wherein object metadata identifies the person as one of an employee and customer based on a detected match between the object and a wireless device, and wherein customer analytics are calculated for objects without an associated wireless identifier (see Shaw, fig. 43, para. [0283], [0084]).

Regarding claim 20, the combination of Shaw and Nguyen teaches the method of claim 13, further comprising: 
determining which wireless devices are moving and considering only such devices to match with the object track (see Nguyen, para. [0039], moving or stationary); and 
determining a velocity of the wireless devices and incorporating such information to match the object track with the detected wireless devices (see Shaw, para. [0163-5]).

Claims 6-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and Nguyen as applied to claims 1 and 13 above, and further in view of Cerchio et al. (US. Pub. NO. 2017/0013409 A1; hereinafter “Cerchio”)

Regarding claim 6, the combination of Shaw and Nguyen teaches the system of claim 1. 
The combination of Shawn and Nguyen is silent to teaching that wherein the predicted wireless characteristic is a peak wireless signal strength and wherein the processing system is further operable to determine a location and a time along an object track where a peak wireless signal strength is predicted to be received from the predicted wireless device.
In the same field of endeavor, Cerchio teaches a system wherein the predicted wireless characteristic is a peak wireless signal strength and wherein the processing system is further operable to determine a location and a time along an object track where a peak wireless signal strength is predicted to be received from the predicted wireless device (see Cerchio, para. [0020-23]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shaw and Nguyen with the teaching of Cerchio in order to improve position determination accuracy and efficiency (see Cerchio, para. [0013-14]). 

Regarding claim 7, the combination of Shaw, Nguyen and Cerchio teaches the system of claim 6, wherein the location and time where the peak wireless signal strength is predicted to be received corresponds to a shortest distance along the object track to the wireless sensor (see Cerchio, fig. 1, beacon 103,105, para. [0020]).

 claim 8, the combination of Shaw, Nguyen and Cerchio teaches the system of claim 6, wherein the processing system is further operable to determine a time at which at least one wireless device had a peak signal strength (see Cerchio, para. [0023]), wherein the at least one wireless device is a wireless tag and the plurality of objects are people, and (see Shaw, fig. 30, tag 3050, para. [0193]).

Regarding claim 9. The system of claim 8, wherein the at least one wireless device is a wireless employee tag, wherein object metadata identifies each of the plurality of objects as one of an employee and a customer based on a determination of a match with the at least one wireless device, and wherein customer analytics are calculated for objects without an associated wireless identifier (see Shaw, fig. 43, para. [0283], [0084])..

Regarding claims 16-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 6-8, respectively. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and Nguyen as applied to claims 1 and 13 above, and further in view of Lavery (US. Pub. No. 2015/0085111 A1)

Regarding claim 10, the combination of Shaw and Nguyen teaches the system of claim 1,  wherein the processing system is further operable to determine which of the at least one wireless devices is moving and attempt to match a moving wireless device with one of the plurality of object tracks (see Nguyen, para. [0039], moving or stationary). 
The combination of Shaw and Nguyen is silent to teaching that wherein the wireless device includes an accelerometer operable to provide motion data to the processing system. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shaw and Nguyen with the teaching of Lavery in order to provide a higher resolution tracking system using both camera and wireless signals (see Lavery, para. [0001-2]). 

Regarding claim 11, the combination of Shaw, Nguyen and Lavery teaches the system of claim 10, wherein the processing system is further operable to determine a velocity of the wireless device, determine a velocity of each object track, and incorporate such velocity information to determine a match between the object track and the detected wireless devices (see Shaw, para. [0163-5]).
 
Regarding claim 12, the combination of Shaw, Nguyen and Lavery teaches the system of claim 11, wherein the processing system is further operable to assign a first series of timestamps to measured velocities of the wireless device and a second series of timestamps to predicted velocities estimated for each object track, and wherein the processing system is further operable to match one of the plurality of object tracks with a detected wireless device by comparing velocities having contemporaneous timestamps (see Shaw, para. [0289-290]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648